DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending
Claim 21 is new
Claims 1, 4, 8, 11 and 20 are currently amendedClaims 1-21 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a pressure differential” on lines 23 and 25.  It is unclear whether Applicant is referring to the same ‘a differential pressure’ as recited earlier on line 10 of claim 20, or a different pressure differential.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruesch et al. (US 7,765,978 B2) (hereinafter “Ruesch”) in view of Stevens et al. (US 2011/0154242 A1) (hereinafter “Stevens”).

Regarding Claim 1:
Ruesch teaches a fluid system (see FIG. 2, fuel delivery system 150 including a differential pressure sensor apparatus 100) (see col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential 
a fluid valve (see FIG. 2, valve 158) (see col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”);
a fluid filter connected to the fluid valve (see FIG. 2, flow monitor (filter) 110 in fluid communication with valve 158) (see col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”) (Examiner’s note:  regarding the limitation “a fluid filter connected to and disposed upstream of the fluid valve”, Ruesch teaches a fluid system including multiple valves (see FIG. 2, valves 156, 158).  Although Ruesch does not specifically teach a fluid valve downstream of a fluid filter, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid system of Ruesch to further rearrange valve 158 to be positioned downstream of fluid filter 110 along flow line 164 (see annotated FIG. 2 below, “valve”) to achieve the same desirable result of regulating and/or changing a flow of fluid see MPEP 2144.04 VI C. Rearrangement of Parts) (see col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”) (see col. 6 line 64 through col. 7 line 8 – “The detailed description is to be construed as exemplary…does not describe every possible embodiment…Numerous alternative embodiments could be implemented…many modifications and variations may be made in the techniques and structures described and illustrated herein without departing from the spirit and scope of the present invention”);
a first pressure sensor in fluid communication with the fluid filter (see FIG. 1, differential pressure sensor apparatus 100 in fluid communication with fluid filter 110) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”), the first pressure sensor disposed upstream of and a distance from the fluid filter and the fluid valve (see FIG. 1, differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”);
a second pressure sensor disposed downstream of and at a distance from the fluid filter (see FIG. 1, differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 104 including corresponding tube 114 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Examiner is broadly interpreting “at a distance” to include any distance) (see col. 1 lines 62-67 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”); and 
a controller (see FIG. 2, controller 168) configured to determine a condition (i.e., clogging) of the fluid filter according to information from the first pressure sensor and the second pressure sensor (see col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158”) (see col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”) (see col. 6 lines 20-26 – “…the DP level may indicate the health or efficiency of such a control element…higher DP at such a fuel filter may indicate that the fuel filter may not be functioning properly.  This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter”),
wherein the controller is configured to control operation of the fluid valve according to the condition of the fluid filter and the information from the first pressure send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”); and
a pressure differential between the first and second pressure sensors (see col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 61-63 – “The differential pressure sensor apparatus 100 may be used to measure differential pressure typically in the range of 0 to 60 pounds per square inch differential (PSID)”) (see col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158”).
Ruesch does not specifically teach a controller configured to determine a pressure drop correction factor between the first and second pressure sensors and the fluid filter to account for the respective distances between the first pressure sensor and the fluid filter and between the second pressure sensor and the fluid filter.  Also, Ruesch does not specifically teach when a pressure differential is less than a predetermined value, then the pressure drop correction factor is determined according to the formula:  0.25 + PSI2, and when a pressure differential is greater than or equal to the 
Stevens teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the pressure module 10, differential pressure transducer 38 and circuit board 30 having processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction factor), and ultimately calculate a corrected differential pressure based on a flow rate, the pressure data, a coefficient of flow rate and the coefficient of pressure (see Stevens paragraph 11 – “…receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure”) (see Stevens paragraph 23 – “the circuit board 30 can include various processing programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters”) (see Stevens paragraph 34 – “…A new pressure coefficient mode allows a user to enter a coefficient of pressure so that signal received from the pressure module 10 represents the proper pressure from a signal received from the pressure transducer 38…the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of determining a pressure differential and a coefficient of pressure, via numerous formulas and algorithms, and further calculating a corrected differential pressure of a filter vessel, as taught by Stevens, and taking into account the distances between the ports 102, 104 calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will send a shutdown signal…”).


    PNG
    media_image1.png
    397
    399
    media_image1.png
    Greyscale




 










Regarding Claim 2:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Ruesch further teaches the second pressure sensor is in fluid communication with the fluid filter (see Ruesch FIG. 1, differential pressure sensor apparatus 100 in fluid communication with fluid filter 110) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”).

Regarding Claim 3:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Ruesch further teaches the first pressure sensor includes a pressure transducer (see Ruesch FIG. 1, differential pressure sensor apparatus 100 including pressure transducer 122) (see Ruesch col. 3 lines 55-57 – “The differential pressure sensor apparatus 100 also includes a pressure sensing chamber 120 that may house a differential pressure (DP) transducer 122”).

Regarding Claim 4:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Ruesch further teaches a flow meter in fluid communication with the fluid valve (see Ruesch FIG. 2, flow meter 142 in fluid communication with valve 158) (see Ruesch col. 4 lines 30-34 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…”).

Regarding Claim 7:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Stevens further teaches a flow differential pressure module (see Stevens calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”).
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of determining a remaining life (useful life) of a fluid filter, as taught by Stevens, to accurately determine when a filter is clogged and thus needs to be changed/replaced (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of 

Regarding Claim 8:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Ruesch further teaches 3 PSI (see Ruesch FIG. 3 illustrating process flow steps of the system) (see Ruesch col. 3 lines 61-63 – “The differential pressure sensor apparatus 100 may be used to measure differential pressure typically in the range of 0 to 60 pounds per square inch differential (PSID)”) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”).

Regarding Claim 9:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Stevens teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see 
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of displaying parameter information related to the fluid filtration system, as taught by Stevens, in order to accurately view and alert a user when a warning signal is occurring (see Stevens paragraph 36 – “The pressure module 10 includes a display 14 to present instant, average and maximums of differential pressure and flow information, as well as the corrected differential pressure…”).

Regarding Claim 10:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 1, wherein Ruesch further teaches the controller is configured to determine a differential pressure according to the information from the first pressure sensor and the second pressure sensor (see Ruesch FIG. 1, differential pressure sensor apparatus 100 including ports 102 and 104) (see Ruesch col. 1 lines 62-67 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see Ruesch col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”).

Regarding Claim 11:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 10, wherein Stevens teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the pressure module 10, differential pressure transducer 38 and circuit board 30 having processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction factor), and ultimately calculate a corrected differential pressure based on a flow rate, the pressure data, a coefficient of flow rate and the coefficient of pressure (see Stevens paragraph 11 – “…receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure”) (see Stevens paragraph 23 – “the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters”) (see Stevens paragraph 34 – “…A new pressure coefficient mode allows a user to enter a coefficient of pressure so that signal received from the pressure module 10 represents the proper pressure from a signal received from the pressure transducer 38…the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will send a shutdown signal…”).


The combination of Ruesch in view of Stevens teaches the fluid system of claim 11, wherein Ruesch further teaches the controller is configured to close the fluid valve if the differential pressure or the corrected differential pressure are not within one or more limits (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited method step does not have to occur) (see Ruesch FIG. 3 illustrating process flow steps of the system) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”) (see Ruesch col. 6 lines 24-26 – “This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter”).

Regarding Claim 13:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 10, wherein Ruesch further teaches the controller is configured to detect a complete failure of the fluid filter if the differential pressure is less than a threshold (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited method step does not have to occur) (see Ruesch FIG. 3 illustrating process flow steps of the system) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”) (see Ruesch col. 6 lines 24-26 – “This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter”).

Regarding Claim 14:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 10, wherein Ruesch further teaches the controller is configured to detect a partial failure of the fluid filter (see Ruesch FIG. 3 illustrating process flow steps of the system) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”) (see Ruesch col. 6 lines 24-26 – “This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter”).

Regarding Claim 15:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 14, wherein Ruesch further teaches the controller is configured to determine a rate the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”).

Regarding Claim 16:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 15, wherein the controller is configured to detect the partial failure of the fluid filter if the rate of change of the differential pressure exceeds a rate threshold (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited method step does not have to occur) (see Ruesch FIG. 3 illustrating process flow steps of the system) (see Ruesch col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”).

Regarding Claim 17:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 11, wherein Ruesch further teaches the controller is configured to control the fluid valve to throttle fluid flow if the corrected differential pressure is greater than a pressure differential limit (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited method step does not have to occur) (see Ruesch FIG. 3 illustrating process flow steps of the system) (see Ruesch col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”).

Regarding Claim 18:
The combination of Ruesch in view of Stevens teaches the fluid system of claim 17, wherein Ruesch further teaches the pressure differential limit is about 15 psi or about 22 psi (see Ruesch col. 3 lines 61-63 – “The differential pressure sensor apparatus 100 may be used to measure differential pressure typically in the range of 0 to 60 pounds per square inch differential (PSID)”).


The combination of Ruesch in view of Stevens teaches the fluid system of claim 11, wherein Stevens further teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the pressure module 10, differential pressure transducer 38 and circuit board 30 having processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction factor), and ultimately calculate a corrected differential pressure based on a flow rate, the pressure data, a coefficient of flow rate and the coefficient of pressure (see Stevens paragraph 11 – “…receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure”).
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of determining a coefficient of pressure and calculating a corrected differential pressure of a filter vessel, as taught by Stevens, and taking into account the distances between the ports 102, 104 (and corresponding tubes 112, 114, respectively) and the fluid filter 110 of Ruesch, to accurately and precisely determine when a filter is clogged and thus needs to be calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will send a shutdown signal…”).

Regarding Claim 20:
Ruesch teaches a method of controlling a fluid system (see FIG. 2, fuel delivery system 150 including a differential pressure sensor apparatus 100) (see col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 4 lines 26-27 – “…a fuel delivery system 150 that may use the differential pressure sensor apparatus 100…”), the method comprising: 

a fluid valve (see FIG. 2, valve 158) (see col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”);
a fluid filter connected to the fluid valve (see FIG. 2, flow monitor (filter) 110 in fluid communication with valve 158) (see col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”);
a first pressure sensor in fluid communication with the fluid filter (see FIG. 1, differential pressure sensor apparatus 100 in fluid communication with fluid filter 110) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”), the first pressure sensor disposed upstream of and a Examiner’s note:  Examiner is broadly interpreting port 102 including corresponding tube 112 is inherently positioned/disposed at a distance from fluid filter 110 and fluid valve 158 where pressure measurements are taken/occur/measured.  Examiner is broadly interpreting “at a distance” to include any distance) (see col. 1 lines 62-67 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”);
a second pressure sensor disposed downstream of and at a distance from the fluid filter (see FIG. 1, differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 104 including corresponding tube 114 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Examiner is broadly interpreting “at a distance” to include any distance) (see col. 1 lines 62-67 – “A differential pressure sensor apparatus for use in a fuel delivery system measures differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”); and
a controller (see FIG. 2, controller 168) (see col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158”) (see col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”) (see col. 6 lines 20-26 – “…the DP level may indicate the health or efficiency of such a control element…higher DP at such a fuel filter may indicate fuel filter may not be functioning properly.  This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter”); 
determining a differential pressure via the first pressure sensor and the second pressure sensor (see col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158”) (see col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”); and
comparing the differential pressure to a first limit (see FIG. 3 illustrating process flow steps of the system) (see col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”). 
Ruesch does not specifically teach determining a pressure drop correction factor between the first and second pressure sensors and the fluid filter to account for the respective distances between the first pressure sensor and the fluid filter and between the second pressure sensor and the fluid filter and the additional recited method steps in amended, independent claim 20.  Furthermore, Ruesch does not specifically teach when a pressure differential is less than a predetermined value, then the pressure drop correction factor is determined according to the formula:  0.25 + PSI2, and when a pressure differential is greater than or equal to the predetermined value, then the pressure drop correction factor is determined according to the formula:  PSI – 0.5, wherein PSI is the pressure differential, as recited in amended, independent claim 20.
Stevens teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the pressure module 10, differential pressure transducer 38 and circuit board 30 having processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction factor), and ultimately calculate a corrected differential pressure based on a flow rate, the pressure data, a coefficient of flow rate and the coefficient of pressure (see Stevens paragraph 11 – “…receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure”) (see Stevens paragraph 23 – “the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 31 – “…the pressure module 10 activates an alarm mode and a shutdown of a fluid flow if the Corr DP exceeds a pre-determined alarm threshold (e.g. 15 or 25 psid, 1 or 1.7 bar)”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of determining a pressure differential and a coefficient of pressure, via numerous formulas and algorithms, and further calculating a corrected differential pressure of a filter vessel, as taught by Stevens, and taking into account the distances between the ports 102, 104 (and corresponding tubes 112, 114, respectively) and the fluid filter 110 of Ruesch, to accurately and precisely determine when a filter is clogged and thus needs to be calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will send a shutdown signal…”).

Regarding Claim 21:
Ruesch teaches a fluid system (see FIG. 2, fuel delivery system 150 including a differential pressure sensor apparatus 100) (see col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 4 lines 26-27 – “…a fuel delivery system 150 that may use the differential pressure sensor apparatus 100…”), comprising: 
a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”);
a fluid filter connected to the fluid valve (see FIG. 2, flow monitor (filter) 110 in fluid communication with valve 158) (see col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”) (Examiner’s note:  regarding the limitation “a fluid filter connected to and disposed upstream of the fluid valve”, Ruesch teaches a fluid system including multiple valves (see FIG. 2, valves 156, 158).  Although Ruesch does not specifically teach a fluid valve downstream of a fluid filter, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid system of Ruesch to further rearrange valve 158 to be positioned downstream of fluid filter 110 along flow line 164 (see annotated FIG. 2 above in claim 1 rejection, “valve”) to achieve the same desirable result of regulating and/or changing a flow of fluid through system from fuel supply tank 152 to fuel receiving tank 166 without changing the overall scope and function of the system; see MPEP 2144.04 VI C. Rearrangement of Parts) (see col. 4 lines 30-39 – “The fuel delivery system 150 a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166”) (see col. 6 line 64 through col. 7 line 8 – “The detailed description is to be construed as exemplary…does not describe every possible embodiment…Numerous alternative embodiments could be implemented…many modifications and variations may be made in the techniques and structures described and illustrated herein without departing from the spirit and scope of the present invention”);
a first pressure sensor in fluid communication with the fluid filter (see FIG. 1, differential pressure sensor apparatus 100 in fluid communication with fluid filter 110) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”), the first pressure sensor disposed upstream of and a distance from the fluid filter and the fluid valve (see FIG. 1, differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 102 including corresponding tube 112 is inherently positioned/disposed at a distance from fluid filter 110 and fluid valve 158 where pressure measurements are taken/occur/measured.  Examiner is broadly interpreting “at a distance” to include any differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”);
a second pressure sensor disposed downstream of and at a distance from the fluid filter (see FIG. 1, differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 104 including corresponding tube 114 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Examiner is broadly interpreting “at a distance” to include any distance) (see col. 1 lines 62-67 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 41-44 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114”); and 
(i.e., clogging) of the fluid filter according to information from the first pressure sensor and the second pressure sensor (see col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158”) (see col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations”) (see col. 6 lines 20-26 – “…the DP level may indicate the health or efficiency of such a control element…higher DP at such a fuel filter may indicate that the fuel filter may not be functioning properly.  This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter”),
wherein the controller is configured to control operation of the fluid valve according to the condition of the fluid filter and the information from the first pressure sensor and the second pressure sensor (see FIG. 3 illustrating process flow steps of the system) (see col. 6 lines 28-40 – “If the block 214 determines that the DP at the send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”); and
a pressure differential between the first and second pressure sensors (see col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element”) (see col. 3 lines 61-63 – “The differential pressure sensor apparatus 100 may be used to measure differential pressure typically in the range of 0 to 60 pounds per square inch differential (PSID)”) (see col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158”).
Ruesch does not specifically teach a controller configured to determine a pressure drop correction factor between the first and second pressure sensors and the fluid filter to account for the respective distances between the first pressure sensor and the fluid filter and between the second pressure sensor and the fluid filter.  Also, Ruesch does not specifically teach when a pressure differential is less than a predetermined value, then the pressure drop correction factor is determined according to a first formula, and when a pressure differential is greater than or equal to the predetermined value, then the pressure drop correction factor is determined according to a second 
Stevens teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the pressure module 10, differential pressure transducer 38 and circuit board 30 having processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction factor), and ultimately calculate a corrected differential pressure based on a flow rate, the pressure data, a coefficient of flow rate and the coefficient of pressure (see Stevens paragraph 11 – “…receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure”) (see Stevens paragraph 23 – “the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters”) (see Stevens paragraph 34 – “…A new pressure coefficient mode allows a user to enter a coefficient of pressure so that signal received from the pressure module 10 represents the proper pressure from a signal received from the pressure transducer 38…the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of determining a pressure differential and a coefficient of pressure, via numerous formulas and algorithms, and further calculating a corrected differential pressure of a filter vessel, as taught by Stevens, and taking into account the distances between the ports 102, 104 (and corresponding tubes 112, 114, respectively) and the fluid filter 110 of Ruesch, to calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will send a shutdown signal…”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruesch et al. (US 7,765,978 B2) (hereinafter “Ruesch”) in view of Stevens et al. (US 2011/0154242 A1) (hereinafter “Stevens”) and further in view of Dhingra et al. (US 2017/0173505 A1) (hereinafter “Dhingra”).




The combination of Ruesch in view of Stevens teaches the fluid system of claim 4.
The combination does not specifically teach a third pressure sensor, the third pressure sensor in fluid communication with the flow meter.
Dhingra teaches a filtration monitoring system (see Dhingra FIG. 1, filtration monitoring system 100) (see Dhingra paragraph 3 – “The apparatus includes an internal combustion engine…further includes a filtration system having a filter cartridge and a sensor structured to sense a characteristic associated with the filtration system…”) including a module 102 and various sensors including pressure sensors, pressure drop sensors, pressure differential sensors, fluid characteristic sensors and/or fluid flow sensors (see Dhingra paragraph 35 – “The module 102 receives sensor feedback signals from various sensors…The sensors may include any of pressure sensors, pressure drop sensors, pressure differential sensors, fluid characteristic sensors…fluid flow sensors…”).
Ruesch, Stevens and Dhingra are analogous inventions in the art of teaching a fluid filtration system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filtration system of Ruesch, as modified by Stevens, to include a pressure sensor of Dhingra, as a third pressure sensor in fluid communication with the flow meter of Ruesch, to accurately measure additional pressure measurements throughout the fluid filtration system (see Dhingra paragraph 3 – “The apparatus includes an internal combustion engine…further includes a filtration system having a filter cartridge and a sensor structured to sense a The sensors may include any of pressure sensors, pressure drop sensors, pressure differential sensors, fluid characteristic sensors…fluid flow sensors…”).

Regarding Claim 6:
The combination of Ruesch in view of Stevens and further in view of Dhingra teaches the fluid system of claim 5, wherein Dhingra further teaches various sensors including pressure sensors, pressure drop sensors, pressure differential sensors, fluid characteristic sensors and/or fluid flow sensors (see Dhingra paragraph 35 – “The module 102 receives sensor feedback signals from various sensors…The sensors may include any of pressure sensors, pressure drop sensors, pressure differential sensors, fluid characteristic sensors…fluid flow sensors…”).
Ruesch, Stevens and Dhingra are analogous inventions in the art of teaching a fluid filtration system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filtration system of Ruesch, as modified by Stevens, to include a pressure sensor of Dhingra, as a fourth pressure sensor in fluid communication with the flow meter of Ruesch and disposed downstream of the third pressure sensor, to accurately measure additional pressure measurements throughout the fluid filtration system (see Dhingra paragraph 3 – “The The sensors may include any of pressure sensors, pressure drop sensors, pressure differential sensors, fluid characteristic sensors…fluid flow sensors…”).


Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claims 1 and 4 have been considered and are withdrawn.
The previous 112(b) claim rejection regarding claims 11-12 and 17-19 have been considered and are withdrawn.  However, a new 112(b) claim rejection is made (see above).
Applicant’s arguments on pages 8-9 of the Remarks section focus on amended claim limitations, which have been addressed above in the updated rejection.  
Ruesch teaches a pressure differential between the first and second pressure sensors (see col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a to a controller 168 that may be capable of operating the valve 158”).
However, Ruesch does not specifically teach a controller configured to determine a pressure drop correction factor between the first and second pressure sensors and the fluid filter to account for the respective distances between the first pressure sensor and the fluid filter and between the second pressure sensor and the fluid filter.  Also, Ruesch does not specifically teach when a pressure differential is less than a predetermined value, then the pressure drop correction factor is determined according to the formula:  0.25 + PSI2, and when a pressure differential is greater than or equal to the predetermined value, then the pressure drop correction factor is determined according to the formula:  PSI – 0.5, wherein PSI is the pressure differential, as recited in amended, independent claims 1, 20 and 21.
Stevens teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the pressure module 10, differential pressure transducer 38 and circuit board 30 having processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure”) (see Stevens paragraph 23 – “the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters”) (see Stevens paragraph 34 – “…A new pressure coefficient mode allows a user to enter a coefficient of pressure so that signal received from the pressure module 10 represents the proper pressure from a signal received from the pressure transducer 38…the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
Ruesch and Stevens are analogous inventions in the art of teaching a fluid filter system including measuring a differential pressure.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller 168 of Ruesch to be configured and capable of determining a pressure differential and a coefficient of pressure, via numerous formulas and algorithms, and further calculating a corrected differential pressure of a filter vessel, as taught by Stevens, and taking into account the distances between the ports 102, 104 (and corresponding tubes 112, 114, respectively) and the fluid filter 110 of Ruesch, to accurately and precisely determine when a filter is clogged and thus needs to be changed/replaced (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitting diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves and controllers can be configured to receive a control signal from the circuit board 30 to manage the flow rate of the transient fluid”) (see Stevens paragraph 32 – “…the filter exceeds the corrected differential pressure the pressure module 10 will initiate the alarm sequence which will send a shutdown signal…”).

















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AKASH K VARMA/Examiner, Art Unit 1773

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773